DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 8, 2022, has been entered.
	Pursuant to the RCE, claims 1-9, 11-14, 19, and 26-30 are pending in the application.  The applicant has cancelled claims 10, 15-18, 20-25, and 31.  The applicant has amended claims 14 and 26-29.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation, “the detection device of claim 16.”  There is insufficient antecedent basis for this limitation in the claim because claim 16 has been cancelled.  For purposes of this Office Action, claim 19 will be construed to depend from claim 14.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 14 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Rattman et al. (US 2002/0084907 A1) in view of Tran (US 2012/0086345 A1).
Regarding claim 14, Rattman discloses:
		a detection device ([0023]; FIG. 1) comprising:

a printed circuit board ([0024]; FIG. 1:  22);

an optical chamber assembly connected to the printed circuit board ([0023], [0024], [0029]; Rattman discloses a chamber that houses a photoemitting diode, so that chamber constitutes an “optical chamber”), 

the optical chamber assembly including a first component formed from a first material ([0027]; FIG. 1:  30), a second component formed from a second material ([0026]; FIG. 4:  44), and a third material, the first material, second material, and a third component formed from a third material ([0023]; FIG. 1:  22), the first material, second material, and third material being different ([0023], [0026],  [0027], FIG. 1:  22, 30; FIG. 4:  44; plastic, photoemitting diode, and circuit board comprise three different materials); and

at least one light device for evaluating particles within the air inside the optical chamber assembly ([0026], [0038]; FIG. 1:  28; FIG. 4:  28, 44).

Rattman does not disclose that the second component is removably coupled to the printed circuit board via a snap fit connection.
	Tran, addressing the same problem of how to make a connection, teaches that LED’s are mounted to a circuit board by a snap-fit connection for the benefit of simplifying and expediting the assembly of the device by eliminating the need for soldering.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Tran with the device of Rattman because that would have simplified and expedited the assembly of the device by eliminating the need for soldering.
	Regarding claim 27, the above combination does not explicitly disclose that the second component includes at least one tab receivable within an opening formed in the printed circuit board.
	Tran, addressing the same problem of how to make a connection, teaches that LED’s are mounted to a circuit board by a snap-fit connection, and a snap-fit connection comprises that the component includes at least one tab receivable within an opening formed in the circuit board for the benefit of simplifying and expediting the assembly of the device by eliminating the need for soldering.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Tran with the device of Rattman because that would have simplified and expedited the assembly of the device by eliminating the need for soldering.
Regarding claim 28, the above combination does not explicitly disclose that the first component is positioned between the printed circuit board and the second component, but the above combination does disclose a first component, a second component, and a third component that comprise a printed circuit board, so this limitation constitutes mere rearrangement of parts, which has not been shown to produce any new or unexpected result.  The rearrangement of parts is an obvious variation of the cited art.
Regarding claim 29, the above combination does not disclose that the third component is removably coupled to the second component via a snap fit connection.
	Tran, addressing the same problem of how to make a connection, teaches that LED’s are mounted to a circuit board by a snap-fit connection for the benefit of simplifying and expediting the assembly of the device by eliminating the need for soldering.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Tran with the device of Rattman because that would have simplified and expedited the assembly of the device by eliminating the need for soldering.
	Regarding claim 30, the above combination teaches a snap-fit connection, and a snap-fit connection comprises that the third component includes at least one tab receivable within an opening formed in the second component.

7.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rattman and Tran further in view of Mittleman (US 2016/0071386 A1).
	Regarding claim 19, the above combination does not disclose that the high flame rating is VO or a higher range as defined by UL217.
	Mittleman, in the same field detection devices, teaches a hazard device for detecting smoke ([0002]), wherein the materials used in the casing are flame rated V0 or higher ([0155]) for the benefit of allowing the casing to pass all flame code requirements ([0155]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teaching of Mittleman with the detection device of the above combination because that would have enabled the device to allow the casing to pass all flame code requirements.

8.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Rattman and Tran further in view of McKenna (US 2012/0229283 A1) and further in view of Moore (US 4,845,474).
	Regarding claim 26, the above combination does not disclose that the first material has electrically insulating properties and a high flame rating and is configured to insulate a wire of the at least one light device from shorting.
McKenna, in the same field of detection devices, teaches a sensor unit for use in detecting fire and a communication system that incorporates a plurality of sensor units ([0001]), comprising a heat resistant plastic shell ([0010], [0024]) for the benefit of ensuring that the sensor unit can withstand temperatures up to 520 degrees F ((0029]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of McKenna with the detection device of Rattman because that would have enabled the device to ensure that the sensor unit can withstand temperatures up to 520 degrees F.
The above combination does not explicitly disclose that the first material has electrically insulating properties and is configured to insulate a wire of the at least one light device from shorting.
Moore, in the same field of detection devices, teaches a smoke and fire detector (col. 1, lines 5-7), comprising a housing made of a dimensionally stable electrically insulating engineering plastic such as ABS or the like (col. 3, lines 55-58) for the benefit that the structures of the housing do not interfere electrically with the electrical contacts between elements of the smoke detector assembly (col 4, lines 10-15, 40-58).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Moore with the detection device of the above combination because that would have enabled housing of the device to avoid interfering electrically with the electrical contacts between elements of the detection device.	

Allowable Subject Matter
9.	Claim 1 is allowed.
Claims 2-9 and 11-13 are allowed because claims 2-9 and 11-13 depend from claim 1.

Response to Arguments
10.	The applicant's arguments filed August 11, 2022, have been fully considered, but they are not persuasive.
The applicant traverses the rejection of claims 14, 19, and 26-30.
Against the rejection of claim 14, the applicant argues that Applicant has amended claim 14 to include the allowable subject matter of claim 26 and the subject matter of intervening claim 15. Accordingly, Applicant respectfully submits that claim 14 is allowable over the cited references as they fail to teach or disclose all of the limitations of the independent claims whether alone or in combination with the aforementioned references. Claims 19 and 26-29 depend either directly or indirectly from claim 14 and therefore are believed to be in a condition for allowance for at least the aforementioned reason.
Regarding this argument, the limitations of former claim 26 were also included in former claim 31, which was rejected in the Final Rejection mailed May 13, 2022.  Upon reconsideration of those limitations in amended claim 14 of the instant continued application, that limitation is rejected for the same reasons why that limitation was rejected in former claim 31.
Against the rejection of claim 19, the applicant argues that Mittleman fails to cure the defects of Rattman and McKenna with respect to claim 14.  Accordingly, Applicant respectfully submits that claim 14 is allowable over the cited references as they fail to teach or disclose all of the limitations of the independent claims whether alone or in combination with the aforementioned references. 
Regarding this argument, the above response to the argument against the rejection of claim 14 is also responsive to this argument.
Against the rejection of claims 26- 29, the applicant argues that claims 26-29 depend either directly or indirectly from claim 14 and therefore are believed to be in a condition for allowance for at least the aforementioned reason.
Regarding this argument, the above response to the argument against the rejection of claim 14 is also responsive to this argument.
Against the rejection of claims 29, 30, and 31, the applicant argues that Tran fails to cure the defects of Rattman with respect to claim 14. Accordingly, Applicant respectfully submits that claim 14 is allowable over the cited references as they fail to teach or disclose all of the limitations of the independent claims whether alone or in combination with the aforementioned references. 
Regarding this argument, the above response to the argument against the rejection of claim 14 is also responsive to this argument.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689